

Exhibit 10.1


North American Authorized Agency Agreement


This Agreement is made by and between Diamond Technologies Inc with principal
offices at 15 Allstate Parkway, Suite 600, Markham, ON L3R 584., Canada (Agent")
and Advanced Software Technologies, Inc., with principal offices Zephyr House,
Mary Street, Grand Cayman, Cayman Islands, BWI ("AST") as of the date set forth
below.


Whereas, AST is the developer, owner and licensor of certain AST Suite of
Products packages designated as the subject matter of this Agreement;


Whereas, Agent desires to become a business associate of AST under the terms and
conditions hereof:


Now Therefore, the parties agree as follows:


1. DEFINITIONS


For the purposes of this Agreement, the following definitions will apply:


"Agent" means the AST Authorized Agent who could be an individual, organization,
or company that desires to represent the suite of Advanced Software
Technologies, Inc. product offerings to the end user (customer) market. The
Sales Agent as it will be defined in this agreement sells the AST product suite
only. AST will be fully responsible for the training and implementation of the
client following the sale through its wholly owned US subsidiary, Mountain
Medical Technologies, Inc.


"AST" means Advanced Software Technologies, Inc. and/or its wholly owned
subsidiary Mountain Medical Technologies, Inc.


"Customer" means the end user of the AST Suite of Products that enters into the
AST Suite of Products End User License Agreement.


"Schedule A" means the AST supplied executable pricing proposal form which must
accompany any EULA for the AST Suite of Products in order to be accepted by AST.


"AST Suite of Products" means AST products as specified in Schedule A.


"EULA" means the license agreement (headed End User License Agreement) between
the Customer (end-user) and AST that sets forth the terms and conditions
governing the Customer's use of the AST Suite of Products.


"Book of Business" means the sales made by the Agent with the flow of income
from those sales paid under this Agreement, all of which belongs to the Agent in
right, title and interest. The Book of Business is that portion of each sale
belonging to the Agent under the commission percentage agreed to at the time of
sale and the continuing flow of income produced so long as the customers pay to
use the AST Suite of Products license.


1

 
 

--------------------------------------------------------------------------------

 



"Material Breach" means the violation of the payment terms herein, copyright or
trademarks, an attempt to replace or abet others to replace AST products or
services at any existing or potential customer with competing products and any
act of malicious conduct by the Agent to disparage AST without any justification
and malicious conduct against Agent by AST.


"Non Material Breach" means serious neglect of Agent's customers by the Agent in
regards to support and services and any other breach of the terms of this
agreement for which the cure of such shall be sixty days from written notice of
violation.


"Certified Sales Agent" means a Sales Agent who has completed the initial Sales
and Technical Training program and any consecutive training program provided and
mandated by AST and who abides by the terms and conditions of the certification
program as outlined herein.


1. AST SALES AGENT PROGRAM TERMS AND CONDITIONS


a)   
Appointment AST hereby conditionally appoints Agent as a Sales Agent, and Agent
accepts in accordance with the provisions of this Agreement the terms of the AST
Sales Agent Program.



b)   
Certified Sales Agent. Agent accepts and acknowledges that the AST three day
Sales and 5 day Technical Training Program is required to be completed by the
Agent within 60 days of execution of this agreement.



Agent is required to pay a Not for Resell AST Suite of Products License fee of
$10,000.00 for the AST Suite of Products on or before the date of execution of
this agreement for the Authorization of Agent under this agreement by AST. The
number of seats licensed under this fee shall be determined and may be as
required by Agent to affectively market the AST Suite of Products. No other fees
for product updates, upgrades, and support shall be charged to Agent from the
date of execution of this agreement in the future.


Additionally, a $10,000.00 fee for the minimum three day Sales and 10 day
Technical Training Program plus $1,000.00 per day for any additional days of
training requested by Agent and all travel expenses plus per diem for the AST
representative instructing the program will be due and payable to AST on or
before execution of this agreement. Certification is mandatory for Agent to
become certified to represent the suite of AST products licensed under this
agreement and to benefit from commissions allocated to Agent as outlined in
Schedule A of this agreement. Non-compliance of this Section I. Subparagraph b
on the part of the Agent will automatically void this agreement.


c)   
All sales made by the Agent of the AST Suite of Products shall create a Book of
Business owned by the Agent, which constitutes all funds due to Agent under this
agreement flowing from each sale for a period not to exceed 36 months from the
date of acceptance by AST of the Client EULA or until the EULA terminates under
the provision that are outlined therein of the AST Suite of Products.



2



 
 

--------------------------------------------------------------------------------

 



d)   
A monthly license client cancelling for less than ninety-one days and resuming
use shall not be considered a cancellation for the Book of Business purposes,
unless the customer, of their own accord, transfers to another Agent.



e)   
Agent is required bi-Weekly to report all prospects, sales activity; activity'
reported on AST provided leads, and any current client accounts relating to the
AST Suite of Products to the AST Sales and Marketing department in an electronic
format following the execution of this agreement. AST offers and enforces lead
and current account protection for Sales Agents. AST shall not allow another
Agent to solicit the existing Agents book of business unless it is understood by
all parties the end user client desires the transfer. AST shall use its best
reasonable efforts to protect the Agent from aggressive solicitation by another
Agent taking any part of the Agent's book of Business. The report MUST include
the Business Name, Key Contact name, telephone number, street address, city,
state or province and postal code.



f)   
Non-Exclusivity/Territory Agent's appointment shall be nonexclusive and only for
the AST Suite of Products and services marked in Schedule A to this Agreement.
Such appointment does not constitute a grant of any specific territory or
geographical area.



g)   
Agent expressly agrees not to exercise any of the rights granted in this
Agreement for any party outside the United States and Canada ("Territory"),
including parties, which are subsidiaries or branches of parties, located in the
Territory. Any sales outside the Territory must be approved by AST.



h)   
Marketing Agent shall be supplied with marketing material at no cost to agent in
electronic format only. Print and mail expense are the responsibility of the
Agent. Web design services, press release services, trade show design services,
marketing content services, and listing services are provided at no cost to
Agent as it relates to the AST suite of products



i)   
Market and Sales Plan. The Agent shall prior to the signing of this agreement
submit and have approved by AST a Marketing and Sales Plan for no less than 3
years committing the sale and/or rental of no less than 150 Provider Licenses in
the 1st twelve month period following the signing of this agreement, with
minimum growth per annum thereafter of 20% accumulative. Failure to do this will
be considered a material breach of this agreement.



AST shall not change the marketing plan during this agreement without first
discussing it with Agent and in the event that mutual agreement cannot be
reached will provide at least 12 months' notice of any such change. Should
agreement not be reached, Agent may maintain its existing "book of business" and
cease making sales under this agreement without prejudice so long as Agent meets
its support obligations to its clients and financial obligations to AST,


3



 
 

--------------------------------------------------------------------------------

 



j)   
Competence Agent agrees to comply in full with Section 1. Subparagraph b of this
agreement and provide and acquire appropriate staffing, training and any other
requirements for the marketing, and sales of the AST Suite of Products, and to
comply with the AST training, support, shipping and payment terms.



k)   
Conduct Agent shall undertake no acts injurious to the business or goodwill of
AST. Agent shall use its best efforts to promote AST and its products and
service and shall promptly report and follow up all leads provided. Agent may
offer or promote competitive products without the consent of AST.



l)   
Independent Entities Notwithstanding the use of the designation "Sales Agent".
Agent is an independent contractor and shall at no time have the power [1] to
bind AST; [2] to Agent any terms, conditions, warranties or covenants made by
AST or [3] to create in favour of any person any rights, which AST has not
previously sales in writing.



m)   
Form of Relationship The relationship under this Agreement shall not create any
legal partnership, franchise relationship, agency or other form of legal
association between the parties, which would impose a liability of one party
upon the other.



n)   
Insurance Agent or its successors shall maintain during the term of this
Agreement and while it is still responsible for its Book of Business: [1] all
required workers' compensation or similar insurance; and [2] comprehensive
general liability insurance. Agent shall promptly supply AST with proof of such
insurance upon request. AST or its successors shall maintain comprehensive
general liability and errors and omissions insurance for the AST Suite of
products. AST shall promptly supply Agent with proof of such insurance upon
request.



o)   
Records Agent shall supply to AST the full business data of each customer as a
qualified prospect and at the time of sale and shall, during this Agreement and
while it is still responsible for its Book of Business, and for a period of one
year after the termination of this Agreement maintain records sufficient for AST
to verify amounts due under this Agreement relating to the contracts, invoices,
accounts, complaints, and other transactions relating to the placement and
licensing of the AST Suite of Products. AST may directly, or through its Agent
at any time during normal business hours, upon no less than 10 business days'
notice, and for any reason inspect such records and other financial information
relevant to AST products as sold by Agent to its end users, solely for the
purpose of verifying amounts due under this Agreement. Any such information will
be confidential information of Agent subject to the provisions of Section 4.



p)   
Sub-Agents Agent shall not be permitted to establish sub-Agents without the
express written consent of AST.



q)  
Corrupt Practices Agent represents that it will not make any payment or transfer
anything of value, directly or indirectly, to any government official or
employee; to any officer, director, employee, or representative, or Agent of any
actual or potential customer; or to any other person or entity if such payments
would violate applicable laws.



4





 
 

--------------------------------------------------------------------------------

 



r)   
Prospects Agent will provide AST with a list of active prospects on a regular
basis as outlined in Section Subparagraph b of this agreement. AST will use its
best efforts to protect these prospects from being solicited by its other Agents
or distributors, and to refrain from solicitation directly by AST, while taking
into account prospect's wishes, and in as much as allowed by applicable laws.
Agent in return agrees to respect active prospect lists of AST's other Agents.
For the above purposes, an active prospect is defined as a prospect who is
contacted by the Agent at least once every six (6) weeks and where details of
each such contact are logged with AST.



3. WARRANTY AND LIMITATIONS


a)   
General Warranties AST represents and warrants to Agent that [I) it has
sufficient right, title and interest in and to the AST Suite of Products to
enter into this Agreement; and [2] that all AST Suite of Products distributed to
Agent is free and clear of all liens.



b)   
AST Suite of Products Warranties Agent's exclusive warranty regarding the AST
Suite of Products is set forth in the applicable EULA provided with the AST
Suite of products.



Limitation of Warranties


c)   
EXCEPT AS STATED ABOVE, AST MAKES NO OTHER WARRANTIES REGARDING THE AST SUITE OF
PRODUCTS AND DOCUMENTATION, AND ANY SERVICES PROVIDED BY AST INCLUDING, WITHOUT
LIMITATION, EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS THE
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY. AND ANY OTHER
WARRANTY, EXPRESS OR IMPLIED.



d)   
IN NO EVENT SHALL AST BE LIABLE FOR INDIRECT, CONSEQUENTIAL, OR INCIDENTAL
DAMAGES (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS INTERRUPTION,
LOSS OF BUSINESS INFORMATION, AND THE LIKE) ARISING OUT OF THE RELATIONSHIP
BETWEEN AST AND AGENT EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.



e)   
AST's CUMULATIVE LIABILITY UNDER THIS AGREEMENT, INCLUDING ANY CAUSE OF ACTION
IN CONTRACT, TORT OR STRICT LIABILITY, SHALL BE LIMITED TO THE LICENSE FEES PAID
BY AGENT DURING THE 12 MONTHS PRIOR TO SUCH EVENT. AST's LIMITATION OF LIABILITY
IS CUMULATIVE WITH ALL AST EXPENDITURES TO ADDRESS LIABILITY BEING AGGREGATED TO
DETERMINE SATISFACTION OF THE LIMIT. AGENT RELEASES AST FROM ALL OBLIGATIONS,
LIABILITIES, CLAIMS OR DEMANDS IN EXCESS OF THE LIMITATION. THE PARTIES
ACKNOWLEDGE THAT OTHER PARTS OF THIS AGREEMENT RELY UPON THE INCLUSION OF THIS
SECTION AND THE RESULTING ALLOCATION OF RISKS.



5



 
 

--------------------------------------------------------------------------------

 



f)   
Agent Actions AST shall have no obligation to any party under any warranty given
by Agent, its Agents or employees. Agent shall not make any representation or
warranty with respect to the AST Suite of Products other than those stated by
AST in its written warranty, documentation and literature.



g)   
Agent Indemnification Agent agrees to indemnify AST and to hold it harmless from
and against any loss, damage, claims or demands whatsoever arising out of
Agent's activities that are outside the scope of the EULA provided by AST to the
end user regarding use of AST suite of Products. AST makes its representations
and warrants to the end user and limits of liability therein via the EULA.



h)   
Complaints Agent shall make all reasonable efforts to handle all incidents of
customer complaints or demands regarding the AST Suite of Products and shall
report promptly to AST all such incidents.



i)   
AST indemnification AST agrees to indemnify Agent and to hold it harmless from
and against any loss, damage, claims or demands whatsoever arising out of;



a)  
Intellectual property infringement arising from the AST Suite of Products;
breach of implied warranty or negligence.



b)  
Activities that are outside the scope of the EULA provided by AST and issued to
the customer through Agent regarding the use of the AST Suite of Products. AST
further agrees to indemnify AGENT and to hold it harmless from and against any
loss, damage, claims, or demands whatsoever arising out of AST's activities that
are outside the scope of this North American Sales Agent Agreement.



4. CONFIDENTIALITY


Each party agrees not to disclose any confidential information received from the
other in any form to any employees who do not have a specific need to use such
information or to any outside party (including contractors) without the other
party's prior written consent. All employees or contractors who receive such
confidential information must be bound by written agreement not to disclose such
information to any other party. Each party acknowledges that the unauthorized
disclosure or use of confidential information of the other party would cause
irreparable harm and significant injury to the other party that may be difficult
to compensate. Accordingly, each party agrees that the other party will have the
right to seek and obtain temporary and permanent injunctive relief in addition
to any other rights and remedies it may have. The obligations of confidentiality
shall not apply to information which [1] is in public domain at the time of
disclosure, [2] has been released by the other party without restrictions, [3]
has been lawfully obtained by the disclosing party from a third party under no
obligation of confidentiality, or [4] is independently developed by employees of
the disclosing party without access to the confidential information.


5. TRADEMARKS


6

 
 

--------------------------------------------------------------------------------

 





a)   
Definition "Trademarks" means any and all current or future company names,
product names, marks, logos, designs, trade dress and other designations or
brands used by AST in connection with its products and services and all marks
similar thereto.



b)   
License AST grants Agent the right to use the Trademarks solely for the purpose
of distributing and marketing the AST Suite of Products, provided that Agent:
[1] uses the appropriate Trademarks for the corresponding AST Suite of Products;
[2] identifies all Trademarks are registered trademarks of AST; and [3] take
reasonable steps to modify all objectionable uses of the Trademarks. AST
reserves the right to revoke or limit the use of Trademarks at any time upon
reasonable notice. Non-Compliance with Trademark and Logo Policies shall be
considered a material breach of this Agreement.



c)   
Ownership Agent acknowledges that AST is the sole owner of the Trademarks and
nothing herein shall grant to Agent any right or interest in the Trademarks.
Agent shall not register, or attempt to register, any Trademarks or any marks
confusingly similar thereto in any jurisdiction.



d)   
Limitations Except as stated above, Agent is granted no right, title, license or
interest in the Trademarks. Agent acknowledges AST rights in the Trademarks and
agrees that any and all use Trademarks by Agent shall inure to the sole benefit
of AST. Agent agrees that it shall take no action inconsistent with AST
ownership of the Trademarks and agrees not to challenge AST rights in or attempt
to register any of the Trademarks, or any other name or mark owned or used by
AST or any mark confusingly similar thereto. If at any time Agent acquires any
rights in, or any registration or application for, any of the Trademarks by
operation of law or otherwise, it will immediately, upon request by AST and at
no expense to AST, assign such rights, registrations, or applications to AST,
along with any and all associated goodwill.



e)   
Notification Agent shall promptly notify AST of any use by any third party of
Trademarks or any use by such third parties of similar marks which may
constitute an infringement or passing off of Trademarks. AST reserves the right,
in its sole discretion, to institute any proceedings against such third party
infringers and Agent shall refrain from doing so itself. Agent agrees to
cooperate fully with AST in any action taken by AST against such third parties,
provided that all expenses of such action shall be borne by AST and all damages
which may be awarded or agreed upon in settlement of such action shall accrue to
AST.



f)   
Agent Branding AST agrees that the Agent may brand the CyramedX Products with
their own corporate or product brand name. This is subject to



I.  
The submission to and approval by AST / MMT of the recommended Logo / Product
Name. This is to ensure that the overall look and feel of the CyramedX product
is maintained.

II.  
The inclusion by AST / MMT in small letters the term "Powered by CyramedX" in
close proximity to the Logo / Product Name.

III.  
The supply of the Logo / Product Name in suitable high quality format allowing
approximately 2 to 4 weeks to effect the upgrade.



7





 
 

--------------------------------------------------------------------------------

 



IV.  
AST / MMT in agreeing this in no way reduce, undermine, alter or limit their
rights as outlined in section 5 and 6 of this agreement.



6. PROPRIETARY RIGHTS


a)   
Ownership Agent understands and agrees that Agent takes title only to the media
on which the AST Suite of Products is provided. Title in and ownership of all
copies of AST products and documentation, Trademarks and all property rights
therein, shall remain at all times vested in AST. Agent acknowledges that the
AST Suite of Products is protected by domestic and international copyright and
other forms of proprietary rights and agrees not to copy or otherwise reproduce
(except as required for distribution to customers), modify, adapt, translate,
reverse engineer, decompile, disassemble or create derivative works based on the
AST Suite of Products or the documentation.



b)   
No Rights Granted No provision in this Agreement shall be interpreted as an
assignment or grant to Agent of any right, title or interest in the AST Suite of
Products, documentation or Trademarks.



c)   
Protection Agent agrees to take any reasonable step necessary to protect the
proprietary rights of AST and its suppliers or licensors, including, but not
limited to, the proper display of copyright, trademark, trade secret and other
proprietary notices on any copies of the AST Suite of Products. Agent must
reproduce and include any such notices, other legends and logos on any backup
copies.



d)   
Copyright Notice Agent agrees not to remove and shall reproduce and include all
copyright notices or confidential or proprietary legends in and on all copies of
AST products or documentation. Any printed reference to AST products must
include the following notice (or such notice as required by AST) with [YEAR]
being the then current year: © Advanced Software Technologies Inc. and Advanced
Software Technologies, Inc. [YEAR]. All Rights Reserved.



e)   
Breach Agent understands and agrees that the protection of AST rights in and to
the AST Suite of Products, documentation and Trademarks and the prevention of
any unauthorized copying, reproduction, modification, adaptation, translation,
reverse engineering, de compilation, disassembly and creation of derivative
works, is of the essence of this Agreement and that any failure on its part,
however minor, to discharge its obligations shall constitute a material breach
of this Agreement



7. TERM AND TERMINATION


a)   
Term This Agreement shall enter into effect on the date it is signed by both
parties as shown below.



b)   
Termination This agreement shall terminate [1] upon notification of a Material
Breach that is not cured within 10 business days thereafter; [2] failure to cure
a non-material breach within sixty days of written notice; [3] automatically,
unless otherwise agreed between parties, in the event that Agent is the subject
of a



8



 
 

--------------------------------------------------------------------------------

 



proceeding in bankruptcy which proceeding is not dismissed within 60 days, is
placed in receivership, or makes an assignment for the benefit of its creditors;
or by [4] termination for "Cause" by giving 3 months written notice by the Agent
or AST. If given by AST, "Cause" shall be defined as non-performance on the part
of the Agent by failing to make sufficient efforts to market the AST Suite of
Products. Should the parties disagree as to what constitutes "sufficient
marketing efforts", the issue will be submitted to binding arbitration. This
course of action is not intended to be a means for AST, its successors or
assigns, to take over the successful operation of Agent's business generated
under this agreement without fair and just compensation.


c)   
On Termination Notwithstanding any terms of this agreement to the contrary, upon
termination of this Agreement for any reason whatsoever, AST, unless otherwise
agreed, shall set aside the Agent's Book of Business to be held by AST.

 
(i)  
The revenue stream defined by the Book of Business at the time AST becomes the
controlling party will remain constant except in as far as any elected reduction
in use by its customers. Any increase in use will not be to the benefit of the
Book of Business.

 
(ii)  
AST shall pay over all funds collected from the Book of Business and due to
Agent, less a reasonable administration fee to be assessed and determined by
AST, to Agent or its designees or assigns immediately upon receipt and act as a
conduit for Agent funds, except in as far as AST or its assignees are required
to support customers in the Book of Business in which case the cost of providing
such support, will be reasonably assessed and appropriate deductions made before
passing the balance to Agent. In the event Agent does not agree with the costs
described in this section, the issue will be submitted to binding arbitration.

AST shall make an accounting of funds collected to Agent or their assigns
monthly.

 
(iii)  
AST shall permit Agent or its designated Agent(s) to inspect AST books upon
Agent's request at Agent's expense during normal business hours of AST.

 
(iv)  
AST's failure to perform its duties in the event it becomes the controlling
party of the Agent's book of Business is a non-material breach of this
agreement.

 
(v)  
In any dispute or litigation over the terms of this agreement, the prevailing
party shall have reasonable attorney fees in addition to any settlement or
damages awarded.



d)   
Rights Upon termination of this Agreement for any reason and unless otherwise
agreed, all rights granted to Agent shall immediately cease and Agent shall
immediately return to AST all AST Products and confidential information provided
by AST except as otherwise provided in this Agreement.



e)   
No Compensation In the event of an agreed termination of this Agreement by both
parties, neither party shall be liable to the other for damages, losses, or
expenses of any kind or character on account of the termination of this
Agreement in accordance with its terms, whether such damage, loss, or expense
may arise from the loss of prospective customers of Agent, or expenses incurred
or investments made in connection with the establishment, development, or
maintenance of Agent's business. Termination or expiration shall not affect any
claim, demand, or liability of any party created or arising hereunder prior to
such lime.



9

 
 

--------------------------------------------------------------------------------

 





8. FORCE MAJEURE


a)   
Definition "Force Majeure" shall mean any event or condition not reasonably
within the control of either party, which prevents in whole or in material part
the performance by one of the parties of its obligations hereunder or which
renders the performance of such obligations as difficult or costly as to make
such performance commercially unreasonable.



b)   
Notice Upon giving notice to the other party, a party affected by an event of
Force Majeure shall be released without any liability on its part from the
performance of its obligations under this Agreement, except for the obligation
to pay any amounts due and owing hereunder, but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure. The other party may likewise suspend the performance of all or
part of its obligations hereunder to the extent that such suspension is
commercially reasonable.



9. NOT FOR RESALE AST SUITE OF PRODUCTS (NFR)


a)   
NFR AST Suite of Products AST shall provide Agent with a set of the AST Suite of
Products to be used for demonstration purposes in Agent's direct business as it
relates to AST for a fee of $10,000.00 USD. Such "Not for Resale software
license" shall be for Agent's internal use only and shall not be relicensed or
transferred or made available to any other party by any means under any
condition. Agent may not use the NFR AST Suite of Products for commercial
purposes of any kind without express written permission by AST. All use of the
NFR AST Suite of Products shall otherwise be according to the applicable AST
Suite of Products EULA. Upon termination of this agreement Agent must cease
using the NFR AST Suite of Products or obtain a separate license.



b)   
Limitation Agent may not make any copies of the NFR AST Suite of Products or
install or transfer the NFR AST Suite of Products to any party.



c)   
No Credit Agent agrees there is no return for credit privileges on Not for
Resale AST Suite of Products or modules.



10. AST SUITE OF PRODUCTS EVALUATION LICENSE


AST may from time to time, provide Agent with certain AST Suite of Products and
documentation for evaluation purposes ("Evaluation AST Suite of Products"). The
following provisions apply to such AST Suite of Products.


a)   
Limited License AST grants Agent the non-exclusive and non-transferable right,
only for the purposes of evaluating the Evaluation AST Suite of Products, to
execute the Evaluation AST Suite of Products at Agent's business location and
use the documentation.



b)   
Evaluation Program Agent shall comply with AST instructions with regard to the
evaluation.



10



 
 

--------------------------------------------------------------------------------

 





c)   
DISCLAIMER OF WARRANTIES THE EVALUATION AST SUITE OF PRODUCTS IS LICENSED 'AS
IS', AND AST DISCLAIMS ANY AND ALL WARRANTIES.



d)   
Errors/Bugs Agent acknowledges Evaluation AST Suite of Products may be
experimental, may not have been fully tested or debugged or may be from the
initial beta release and thus may contain problems and require revisions. Agent
acknowledges that the Evaluation AST Suite of Products is proprietary to and a
valuable trade secret of AST and is entrusted to Agent only for evaluation
purposes. Agent shall treat the Evaluation AST Suite of Products as confidential
information in the strictest confidence. This Agreement does not constitute a
grant or an intention or commitment to gram any right, title or interest in the
Evaluation AST Suite of Products or A$T' trade secrets.



11. ADDITIONAL PROVISIONS


a)   
Rights AST grams to Agent the non-exclusive and non-transferable right to
distribute the use of the AST Suite of Products to commercial end user
customers. All AST Suites of Products distributed by Agent shall be transferred
solely in AST standard packaging and through the terms of the appropriate AST
Suite of Products EULA between the customer and AST provided by AST from time to
lime. Delivery of copies of the AST Suite of Products to Agent is made solely to
enable Agent to exercise this right. Agent shall not license or transfer any AST
product for the purpose of retransfer by or to others.



b)   
Limitations Agent shall distribute only AST Suite of Products that Agent has
obtained from AST and not from any other seller of the AST Suite of Products.
For Tax reasons such distribution is deemed to take place at the Agents business
location identified above.



c)   
Pricing So long as Agent is paying full monthly fees due to AST for the AST
Suite of Products package licensed, Agent shall, in its discretion, establish a
reasonable license fee for each AST Suite of Products EULA as per Schedule A.



d)   
Fees/Margins For each AST Suite of Products license ordered by Agent from AST,
Agent shall pay to AST the percentage amount set forth in Schedule A as of the
date of the delivery of such AST Suite of Products package to Agent or carrier
for shipment to Agent, whichever occurs first. Upon approval and processing by
AST operations of the EULA and pricing, AST reserves the right to revise and
republish prices as shown in Schedule A from time to time. Any and all updates
to the 'Not for Re-Sale' AST Suite of Products license will be provided to Agent
at no additional cost to Agent beyond the initial fee of $10,000 USD.



e)   
Updates AST may, but shall not be obligated to, make improvements and updates to
the AST Suite of Products. Such improvements and updates shall be offered to
Agent as part of the AST Suite of Products at the same time and on such terms as



11



 
 

--------------------------------------------------------------------------------

 



AST offers these to any other of its Agents. AST will provide Agent with all bug
fixes or minor releases during the term of the agreement under the terms of the
'Not for Resale' End user license Agreement. Any and all updates to the AST
Suite of Products will be provided to Agent at no additional cost to Agent
beyond the initial license fee of $10,000.00 USD.


12. ASSIGNMENT


This Agreement is not assignable by Agent without prior written consent by AST.
In the event Agent changes its legal structure or undergoes a substantial change
in ownership of its stock or other ownership interest, AST shall have the option
of immediate termination of this Agreement. AST may assign this Agreement and
its interest in the AST Suite of Products to any party without the consent of
Agent. This Agreement shall inure to the benefit of any successor of AST and
shall not be affected by any change in the ownership or control of AST. Agent
shall re-execute this agreement within 60 days of the effective date of the
change in ownership or change in legal structure or change of name. "Substantial
change" in ownership is defined as a change in at least 51 % ownership of the
Agent.


13. MISCELLANEOUS


a)   
Complete Agreement THIS AGREEMENT AND THE PROVISIONS OF THE CURRENT SALES AGENT
PROGRAM GUIDELINES, AS AMENDED FROM TIME TO TIME, CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ALL PREVIOUS AGREEMENTS BY AND BETWEEN AST AND AGENT AS WELL AS ALL PROPOSALS,
ORAL OR WRITTEN AND ALL PRIOR NEGOTIATIONS, CONVERSATIONS OR DISCUSSIONS BETWEEN
THE PARTIES RELATED TO THIS AGREEMENT. AGENT ACKNOWLEDGES THAT IT HAS NOT BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY ANY REPRESENTATIONS OR STATEMENTS, ORAL
OR WRITTEN, NOT EXPRESSLY CONTAINED HEREIN.



b)   
Amendment This Agreement shall not be deemed or construed to be modified,
amended, rescinded, cancelled or waived, in whole or in part, except by written
amendment signed by the parties hereto.



c)   
Unenforceability If any provision of this Agreement is held to be invalid,
illegal or unenforceable, such provision shall be considered severable from this
Agreement and the remaining provisions shall continue in full force and effect.
The parties will replace a severed provision by a provision, which is closest to
the intent of the parties.



d)   
Notices. Notices permitted or required to be given hereunder shall be deemed
sufficient if given [1] by registered or certified mail, postage prepaid, return
receipt requested, addressed to the addresses above or such other addresses as
the respective parties may designate by like notice from time to time, or [2] by
international courier, telex or telegram, or telefax to the telefax number
above, or [3] when sent by email to info@cyramed.com. Any notice shall be deemed
effective when received by the receiving party.



12



 
 

--------------------------------------------------------------------------------

 





e)   
Governing Law and Jurisdiction This AGREEMENT is governed by the laws of the
State of Nevada and, in respect of any dispute which may arise hereunder; Agent
consents to the jurisdiction of the federal and state courts sitting in Reno,
NY.



f)   
Counterparts This Agreement shall be executed in two or more counterparts in the
English language and each such counterpart shall be deemed an original hereof.



g)   
Waiver No failure by either party to take any action or assert any right
hereunder shall be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right.



h)   
Government If Agent is acting on behalf of any unit or agency of the United
States Government, the following provisions apply: [1] any products Agent
acquires under this Agreement for or on behalf of the United States Government
are provided to the United States of America with RESTRICTED RIGHTS. Use,
duplication, or disclosure by the U.S. Government is subject to restrictions as
set forth in subparagraph (c)(l)(ii) of the Rights in Technical Data and
Computer AST Suite of Products clause at DFARS 252.277-7013 and paragraph (d) of
the Commercial Computer AST Suite of Products-Restricted Rights clause at FAR
52.227-19; [2] AST grants Agent the right to transfer AST Suite of Products to
the United States government subject to the following restrictions. With the
exception of the Department of Defence, you will not distribute the AST Suite of
Products to the United States of America except (i) on terms at least as
restrictive as those set forth in subparagraph (c)(l)(ii) of the Rights in
Technical Data and Computer AST Suite of Products clause at DFARS 252.227-7013
and paragraph (d) of the Commercial computer AST Suite of Products-Restricted
Rights clause at FAR 52.227-19, and (ii) in compliance with particular
department or agency acquisition regulations that provide AST protection at
least equivalent to that provided by the above-referenced DFARS and FAR
provisions.



i)   
Export Restrictions Agent expressly agrees to neither directly or through third
parties export nor transmit any AST Suite of Products to any country to which
such export or transmission is restricted or prohibited by applicable
regulations or statutes, or any country other than the United States of America
or Canada.



j)   
Non-Disparagement During the term hereof and for a period of two years
thereafter, each of Agent and AST agrees that it will refrain from making any
representation, statement, comment or any other form of communication, whether
written or oral (hereinafter collectively referred to as a "Communication"), to
any third party, including but not limited to the principals, customers,
suppliers and competitors of the other party, which Communication reflects any
opinion, judgment, observation or representation of fact, which has the effect
or tendency to, or could have the effect or tendency to, disparage, denigrate,
criticize or otherwise reflect negatively on the other party and/or the other
party's products, services, officers, directors, shareholders, employees or
investors (a "Disparaging Communication"). Each party agrees that it will use
all reasonable commercial efforts to prevent its employees from making any
Disparaging Communications regarding the other party and/or the other party's
products, services, officers,



13



 
 

--------------------------------------------------------------------------------

 



directors, shareholders, employees or investors: provided, however, that nothing
in this Section 13, subparagraph j) shall restrict or impede the exercise of any
rights or remedies of a Party under this Agreement.












In Witness Whereof, the Parties hereto have executed this Agreement as of the
date below.


We have read, understood and agree to the terms of the North American AGENT
Agreement.





   
DIAMOND TECHNOLOGIES INC.
AST
 
AGENT
     
PHILIP KEANE
 
JOHN CECIL
Signature
 
Signature
     
Philip Keane
 
John Cecil
Printed Name
 
Printed Name
         
Chairman & CEO
Title
 
Title
     
Miami
 
12/10/2010
 
Toronto
 
02DEC2010
Place
 
Date
 
Place
 
Date







































14



 
 

--------------------------------------------------------------------------------

 





North American Sales AGENT Agreement Business Data
AGENT business address:


DIAMOND TECHNOLOGIES INC. 15 Allstate Parkway, Suite 600
Street
Markham, Ontario L3R 584
City/State/Province/Country ZIP/Postal code
Ontario
Telephone Fax Employer ID/State Tax Number
416 246 9997  /  905 361 4884
Contact Title/Position
John Cecil - Chairman and CEO
Additional Title/Position
Vince Leitao Present and COO
Email Address Home Page Address
AGENT billing address (if different from above):
 
Street
 
City/State/Province/Country ZIP/Postal code
 
Telephone Fax
 
Contact Title/Position
 
Contact Name Email Address
 











For AST Use Only:
AGENT Number: _______________




























15





 
 

--------------------------------------------------------------------------------

 





1)  
Not For Resale End User License Agreement- attached consisting of



a)  
CYRAMEDX (U.S.A. Edition) V6.0 Patient Manager System including Practise
management End User License Agreements- attached



b)  
CYRAMEDX (U.S.A. Edition) V6.0 Patient Manager System including Practise
management Maintenance Agreement attached



c)  
CYRAMEDX (Canada Edition) V6.0 Patient Manager System including Practise
management End User License Agreements- attached



d)  
CYRAMEDX (Canada Edition) V6.0 Patient Manager System including Practise
management Maintenance Agreement- attached



































































16



 
 

--------------------------------------------------------------------------------

 





SCHEDULE A
AST PRODUCT PRICING


Products:


1. CYRAMEDX V10.0 Patient Manager System including Practise
Management
2. CYRAMEDX V10.0 Patient Manager System EMR only


I.   Agreement


The CYRAMEDX EMR and PM software is supplied and licensed on the basis of an
upfront License Fee structure per Provider and/or Billing Entity or a monthly
payment and/or as indicated in the End User License Agreement and/or as
indicated in the pricing guide herein.


The transfer margin to THE SALES AGENT under this agreement for annual license
is 50% of the license fee/ rental fee/ subscription fee and the annual
maintenance fees for a period not to exceed 36 months from the date of
implementation at the client site, under this pricing structure for direct sales
unless specifically agreed to in writing for particular cases. This percentage
is conditional on the Agent being fully engaged in the deployment, training and
1st tier support of the product. In the event that MMT is required to provide
these services, this percentage rate may be reduced to 35%.


3. Royalties


Third party royalties / costs will be deducted from the end user pricing and the
remainder of the net margin shall be divided between AST and THE CERTIFIED SALES
AGENT in equal margin. All information relating to the third party royalties
shall be provided to THE CERTIFIED SALES AGENT by AST in advance of the
execution of this agreement or upon request.


4. Pricing Terms


In the interest of the market as a whole, the end user pricing may not exceed
the AST recommended end-user price. Pricing may be adjusted from time to time by
AST by giving not less than 60 days written notice. Upfront seat license must be
accompanied by the annual maintenance agreement for the first year for the order
to be accepted by AST.


5. Annual License Payment Terms


Under the Annual seat license, the payment requirements as outlined in the
Schedule A pricing proposal and the AST portion of the maintenance agreement
outlined in the Schedule A pricing proposal, is due prior to any product
delivery or authentication for the










17



 
 

--------------------------------------------------------------------------------

 



client. In return for the payment, the user is provided with a temporary license
code which allows access to the AST software's full functionality for the coming
implementation period. In the absence any portion of the payments to AST
outlined in the Schedule A pricing proposal, the code may not be provided. In
the absence of the recurring annual maintenance fees, the annual renewal code is
not provided when the previous maintenance period expires, in which case users
may access records only in print or read access-only mode.


6. Sales Agent Responsibility


Sales Agent is responsible for marketing activity, sales activity, AST Suite of
Product demonstrations, proposal presentations, closing activity, contract and
payment collection and submittal to AST/MMT.
















Please note that the attached XLXS spread sheet namely Diamond-MMTversl-Pricing
Discussion(4).pdf forms the basis of our license pricing to date.


Also given that the US to Canada $ exchange is almost equal, The applied
currency for the purpose of payment per this contract can be in the currency
applicable to the clients location.


AST reserves the right to alter this should the exchange rate fluctuate
noticeably.










































18



 
 

--------------------------------------------------------------------------------

 





[exh1012.jpg]

 
 

--------------------------------------------------------------------------------

 



Addendum


To


North American Authorized Agency Agreement




This is an addendum to and not a replacement of the North American Authorized
Agency Agreement made by and between Diamond Technologies Inc. with principal
offices at 15 Allstate Parkway, Suite 600, Markham, ON L3R 5B4., Canada (Agent")
and Advanced Software Technologies, Inc., with principal offices Zephyr House,
Mary Street, Grand Cayman, Cayman Islands, BWI ("AST") as of the date set forth
below.


Whereas, AST is the developer, owner and licensor of certain AST Suite of
Products packages designated as the subject matter of this Agreement;


Whereas, Agent desires to become a business associate of AST under the terms and
conditions hereof;


Now Therefore, the parties agree as follows:


1)  
Following meetings held during the preparation of the CyramedX Product for
deployment in Niagara Falls, it was determined that the Canadian Market and
Government requirements required the product to be modified in order to comply
with their requirements including reimbursement. The modifications are
summarized as follows:

·  
OHIP Billing and ICD 10

·  
Medispan Drug Database

·  
Accreditation

2)  
The development resource requirements are estimated as follows:

·  
OHIP Billing and ICD 10 - 7 man months

·  
Medispan Drug Database - 2 man months

·  
Accreditation - 2 man months

3)  
Costs:

·   
OHIP Billing and ICD 10 - Development $19.600
 
·   
Medispan Drug Database - Development $5,600
License $25,000
·   
Accreditation - Development $5,600
Fee $34,000
·   
Miscellaneous
$10,200



4)  
Payment Schedule: The Agent agrees to pay the above funds in accordance with the
schedule outlined below. Payments are due at the beginning of each month due



December 2010:  US $25000 for the Medispan License to get access to the database
and to determine the development tasks in detail. This is urgently required in
December to get the process under way, also US $2800 for developer to determine
OHIP & Medispan requirements to minimise ramp-up process.


January 2011:  US $8,400 for 3 developers.


February 2011:  US $ I 1,200 for 4 developers.




Diamond Technology Contract Addendum
Page 1








 
 

--------------------------------------------------------------------------------

 



March 2011: US $8,400 for 3 developers, plus US $34,000 for accreditation fees,
which amounts to a total
for the month of US $42,400.


There is a provision of US $10,200 for miscellaneous costs should they arise.


In recognition of the above costs being funded by Diamond Technologies Inc., MMT
agree that it will forfeit its 50% of the revenue share portion of the Diamond
license income (not including maintenance or options), until the amount of the
payments made by Diamond are recovered or reimbursed. We will not charge the
Training Fees and Not For Resale License fees outlined in the contract.


Please note that MMT will undertake all efforts to reduce the cost and time line
if possible.


In Witness Whereof, the Parties hereto have executed this Agreement as of the
date below.


We have read, understood and agree to the terms of the North American AGENT
Agreement.
AST
















AST
 
AGENT
   
DIAMOND TECHNOLOGIES INC.
     
PHILIP KEANE
 
JOHN CECIL
Signature
 
Signature
     
Philip Keane
 
John Cecil
Printed Name
 
Printed Name
         
Chairman & CEO
Title
 
Title
     
Miami
 
12/10/2010
 
Toronto
 
02DEC2010
Place
 
Date
 
Place
 
Date































Diamond Technology Contract Addendum
Page 2




 
 

--------------------------------------------------------------------------------

 
